Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 2, 2022, claims 1-6 has been amended, and claims 1-6 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 5 paragraph 4, filed May 2, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-6 have been withdrawn. 
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 5 paragraphs 5 -  page 9 (all), filed May 2, 2022, with respect to claims 1-6 have been fully considered and but they are not persuasive.   
Applicant’s arguments with respect to claims 1-6 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Hayashi et al. (US Pub. No.: 2021/0352621). A second ground of rejection is presented in view of IDS submitted 6/2/2022.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  
Claim 3 recites “communication apparatus operable as a distributed unit (DU) of a base station, the base station including the CU and a central unit (CU)" in lines 1-2. For consistency and clarification with “a distributed unit (DU)” recited in line 1, it is suggested to change to “communication apparatus operable as a distributed unit (DU) of a base station, the base station including the DU and a central unit (CU)"”.  


Claims 4-5 are also objected to since they are dependent on the objected base independent claim 3 as set forth above.  
Appropriate correction is required.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims  1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. No.: 2021/0352621), and further in view of Roberts et al. (US Pub. No.: 2010/0075627).

As per claim 1, Hayashi disclose A communication apparatus operable as a central unit (CU) (see Fig.4, Fig.8, gNB-CU) of a base station (see Fig.4, Fig.8, gNB), the base station including the CU and a distributed unit (DU) (see Fig.4, Fig.8, gNB-DU), the communication apparatus comprising: 
a memory (see Fig.4, Fig.8, Fig.11, a memory 1103); and 
a processor circuit (see Fig.4, Fig.8, Fig.11, a processor 1102) coupled to the memory, the processor circuit being configured to perform processing, the processing including: 
executing an addition processing configured to add, in response to receiving of a public warning system (PWS) message from an access and mobility management function (AMF), identification information for identifying the PWS message to processed report information obtained by performing processing corresponding to the PWS message  on the received PWS message (see Fig.7, para. 0067-0073, according to the processing shown in FIG. 7, in response to receiving from the gNB-CU 1 a signaling message (e.g., a WRITE-REPLACE WARNING REQUEST message) requesting a broadcast of a PWS warning message, the gNB-DU 2 changes the active DL BWP of UEs from the DL BWP #1, which is not configured with any search space for receiving the PWS warning message, to the BWP #2 configured with a search space for receiving the PWS warning message. This allows these UEs to receive the PWS warning message broadcast on the BWP #2, and thus the gNB-CU 1 is not required to send the PWS warning message to these UEs via dedicated RRC signaling. Accordingly, the procedure shown in FIG. 7 can relieve a load of the gNB-CU 1 and a load of the interface 501 between the gNB-CU 1 and the gNB-DU 2 required to send a PWS warning message to UEs staying in an active DL BWP that is configured with no search space for receiving the PWS warning message, see also Fig.8, para. 0074-0079);  and 
transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus operable as the DU of the base station (see Fig.7, Fig.8, para. 0074-0079,  in Step 802, the gNB-CU 1 sends a WRITE-REPLACE WARNING REQUEST message to the gNB-DU 2. The WRITE-REPLACE WARNING REQUEST message triggers a broadcast of the PWS warning message by the gNB-DU 2. The WRITE-REPLACE WARNING REQUEST message is a signaling message that is not associated with any particular UE (i.e., non-UE-associated signalling)). 

Although Hayashi disclose transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus operable as the DU of the base station;

Hayashi however does not explicitly disclose “executing a transmission processing” configured to transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus;

Roberts however disclose executing an addition processing configured to add, in response to receiving of a public warning system (PWS) message (see para. 0045, the information change identifier is added [...} into the same system, see also para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information, additionally per para. 0045, the MME add the ETWS message into a system message"; therefore, said system message represents processed report information that is performed corresponding to the type of report information which is ETWS); and “executing a transmission processing” configured to transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus (see para. 0045, the MME [...} send the message to the eNB through broadcast)  coupled to a radio link (see para. 0078, "a sending unit 62, configured to send an  ETWS message carried in the system message'').  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “executing a transmission processing” configured to transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus, as taught by Roberts, in the system of  Hayashi, so as that an apparatus decides whether to send the ETWS message to the eNB. Therefore, the eNB needs only to transmit the received message to the UE transparently, and does not need to judge the content of the ETWS message, thus simplifying the process of the eNB sending the ETWS message and reducing the load of the access network device, see Roberts, paragraphs 6, 0026-0030.

As per claim 3, Hayashi disclose A communication apparatus operable as a distributed unit (DU) (see Fig.4, Fig.8, Fig.12, gNB-DU) of a base station (see Fig.4, Fig.8, gNB), the base station including the CU and a central unit (CU) (see Fig.4, Fig.8, gNB-CU), the communication apparatus, comprising: 
a memory (see Fig.4, Fig.8, Fig.12, a memory 1205); and 
a processor circuit (see Fig.4, Fig.8, Fig.12, a processor 1204) coupled to the memory, the processor being configured to perform processing, the processing including: Page 2 of 10Application Number 17/182,524 Attorney Docket FJTR 10896 
executing a reception processing configured to receive processed report information from the CU, the processed report information being information obtained by performing processing corresponding to a public warning system (PWS) message received from an access and mobility management function (AMF) on the PWS message, the processed report information including identification information for identifying the PWS message  (see Fig.7, para. 0067-0073, according to the processing shown in FIG. 7, in response to receiving from the gNB-CU 1 a signaling message (e.g., a WRITE-REPLACE WARNING REQUEST message) requesting a broadcast of a PWS warning message, the gNB-DU 2 changes the active DL BWP of UEs from the DL BWP #1, which is not configured with any search space for receiving the PWS warning message, to the BWP #2 configured with a search space for receiving the PWS warning message. This allows these UEs to receive the PWS warning message broadcast on the BWP #2, and thus the gNB-CU 1 is not required to send the PWS warning message to these UEs via dedicated RRC signaling. Accordingly, the procedure shown in FIG. 7 can relieve a load of the gNB-CU 1 and a load of the interface 501 between the gNB-CU 1 and the gNB-DU 2 required to send a PWS warning message to UEs staying in an active DL BWP that is configured with no search space for receiving the PWS warning message, see also Fig.8, para. 0074-0079); 

Hayashi however does not explicitly disclose executing an identification processing configured to identify the processed report information by using the identification information included in the received processed report information.

Roberts however disclose executing an identification processing configured to identify the processed report information by using the identification information included in the received processed report information (see para. 0045, the information change identifier is added [...} into the same system, see also para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information, additionally per para. 0045, the MME add the ETWS message into a system message"; therefore, said system message represents processed report information that is performed corresponding to the type of report information which is ETWS); and “executing a transmission processing” configured to transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus (see para. 0045, the MME [...} send the message to the eNB through broadcast)  coupled to a radio link (see para. 0078, "a sending unit 62, configured to send an  ETWS message carried in the system message'').  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “executing an identification processing configured to identify the processed report information by using the identification information included in the received processed report information, as taught by Roberts, in the system of  Hayashi, so as that an apparatus decides whether to send the ETWS message to the eNB. Therefore, the eNB needs only to transmit the received message to the UE transparently, and does not need to judge the content of the ETWS message, thus simplifying the process of the eNB sending the ETWS message and reducing the load of the access network device, see Roberts, paragraphs 6, 0026-0030.

As per claim 6, Hayashi disclose A radio communication system operable as a base station (see Fig.4, Fig.8, gNB), comprising: 
a first communication apparatus operable as a central unit (CU) of the base station (see Fig.4, Fig.8, gNB-CU); and
a second communication apparatus operable as a distributed unit (DU) of thePage 3 of 10Application Number 17/182,524 Attorney Docket FJTR 10896 base station (see Fig.4, Fig.8, Fig.12, gNB-DU), 
wherein the first communication apparatus includes a processor circuit (see Fig.4, Fig.8, Fig.11, a processor 1102) configured to perform first processing, the first processing including: 
executing an addition processing configured to add, in response to receiving of a public warning system (PWS) message from an access and mobility management function (AMF), identification information for identifying the PWS message  to processed report information obtained by performing processing corresponding to the PWS message  on the received PWS message (see Fig.7, para. 0067-0073, according to the processing shown in FIG. 7, in response to receiving from the gNB-CU 1 a signaling message (e.g., a WRITE-REPLACE WARNING REQUEST message) requesting a broadcast of a PWS warning message, the gNB-DU 2 changes the active DL BWP of UEs from the DL BWP #1, which is not configured with any search space for receiving the PWS warning message, to the BWP #2 configured with a search space for receiving the PWS warning message. This allows these UEs to receive the PWS warning message broadcast on the BWP #2, and thus the gNB-CU 1 is not required to send the PWS warning message to these UEs via dedicated RRC signaling. Accordingly, the procedure shown in FIG. 7 can relieve a load of the gNB-CU 1 and a load of the interface 501 between the gNB-CU 1 and the gNB-DU 2 required to send a PWS warning message to UEs staying in an active DL BWP that is configured with no search space for receiving the PWS warning message, see also Fig.8, para. 0074-0079); 
and receive the processed report information to which the identification information is added by the addition processing to the second communication apparatus operable as the DU of the base station (see Fig.7, Fig.8, para. 0074-0079,  in Step 802, the gNB-CU 1 sends a WRITE-REPLACE WARNING REQUEST message to the gNB-DU 2. The WRITE-REPLACE WARNING REQUEST message triggers a broadcast of the PWS warning message by the gNB-DU 2. The WRITE-REPLACE WARNING REQUEST message is a signaling message that is not associated with any particular UE (i.e., non-UE-associated signalling)) and the second communication apparatus includes a processor circuit  ((see Fig.4, Fig.8, Fig.12, a processor 1204)).

Although Hayashi disclose receive the processed report information to which the identification information is added by the addition processing to the second communication apparatus operable as the DU of the base station;

Hayashi however does not explicitly disclose “executing a reception processing” configured to receive the processed report information to which the identification information is added by the addition processing to a second communication apparatus; and the second processing including: 
executing a reception processing configured to receive the processed report information to which the identification information is added and which is transmitted from the first communication apparatus; and executing an identification processing configured to identify the processed report information by using the identification information included in  the received processed report information;

Roberts however disclose “executing a reception processing” configured to receive the processed report information to which the identification information is added by the addition processing to a second communication apparatus; (see para. 0045, the information change identifier is added [...} into the same system, see also para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information, additionally per para. 0045, the MME add the ETWS message into a system message"; therefore, said system message represents processed report information that is performed corresponding to the type of report information which is ETWS); and “executing a transmission processing” configured to transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus (see para. 0045, the MME [...} send the message to the eNB through broadcast)  coupled to a radio link (see para. 0078, "a sending unit 62, configured to send an  ETWS message carried in the system message'');  and a second processing including: executing a reception processing configured to receive the processed report information to which the identification information is added and which is transmitted from the first communication apparatus; and executing an identification processing configured to identify the processed report information by using the identification information included in  the received processed report information (see para. 0045, the information change identifier is added [...} into the same system, see also para. 0041, the MME sets an information change identifier if the received ETWS message is different from the ETWS message stored by the MME"; therefore, said information change identifier identifies changed report information, additionally per para. 0045, the MME add the ETWS message into a system message"; therefore, said system message represents processed report information that is performed corresponding to the type of report information which is ETWS); and “executing a transmission processing” configured to transmit the processed report information to which the identification information is added by the addition processing to a second communication apparatus (see para. 0045, the MME [...} send the message to the eNB through broadcast)  coupled to a radio link (see para. 0078, "a sending unit 62, configured to send an  ETWS message carried in the system message'').

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “executing a reception processing” configured to receive the processed report information to which the identification information is added by the addition processing to a second communication apparatus and a second processing including: executing a reception processing configured to receive the processed report information to which the identification information is added and which is transmitted from the first communication apparatus; and executing an identification processing configured to identify the processed report information by using the identification information included in  the received processed report information, as taught by Roberts, in the system of  Hayashi, so as that an apparatus decides whether to send the ETWS message to the eNB. Therefore, the eNB needs only to transmit the received message to the UE transparently, and does not need to judge the content of the ETWS message, thus simplifying the process of the eNB sending the ETWS message and reducing the load of the access network device, see Roberts, paragraphs 6, 0026-0030.

Claims  2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. No.: 2021/0352621), in view of Roberts et al. (US Pub. No.: 2010/0075627), and further in view of Ryu et al. (US Pub. No.: 2016/286385).

As per claim 2, the combination of Hayashi and Roberts disclose the communication apparatus according to claim 1.

Hayashi also disclose a PWS message (see Fig.7, para. 0067-0069, the WRITE-REPLACE WARNING REQUEST message in Step 701 contains a PWS warning message. Specifically, the WRITE-REPLACE WARNING REQUEST message includes a PWS System Information element (IE). The PWS System Information IE includes system information for public warning, that is, a PWS warning message (e.g., an ETWS primary notification, an ETWS secondary notification, or a CMAS notification);

Hayashi however does not explicitly disclose wherein the addition processing is configured to further add predetermined priority information for each “PWS message” report information indicating a priority order in which the second communication apparatus transmits the “PWS message” report information by using the radio link to the processed report information;

Ryu however disclose a communication apparatus (see Fig.14, an MME initiates a paging procedure by transmitting a S1AP paging message to an end (S1401), see para. 0269) according, wherein an addition processing is configured to further add predetermined priority information for each report information indicating a priority order in which the second communication apparatus transmits the report information by using the radio link to the processed report information (see para. 0271-0287, the information element (IE) or IE group included in the S1AP paging message, the message type IE identifies a message which is transmitted, and Paging Priority IE indicates a paging priority for paging UE).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an addition processing is configured to further add predetermined priority information for each report information indicating a priority order in which the second communication apparatus transmits the report information by using the radio link to the processed report information, as taught by Ryu, in the system of Hayashi and Roberts, so as to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving, see Ryu, paragraphs 7-9.

As per claim 5, the combination of Hayashi and Roberts disclose the communication apparatus according to claim 3.

Hayashi also disclose a PWS message (see Fig.7, para. 0067-0069, the WRITE-REPLACE WARNING REQUEST message in Step 701 contains a PWS warning message. Specifically, the WRITE-REPLACE WARNING REQUEST message includes a PWS System Information element (IE). The PWS System Information IE includes system information for public warning, that is, a PWS warning message (e.g., an ETWS primary notification, an ETWS secondary notification, or a CMAS notification);

Hayashi however does not explicitly disclose wherein the identification processing is configured to further control a priority order in which the report information is transmitted by using a radio link by using predetermined priority information for each “PWS message” which is added to the processed report information and indicates the priority order in which the report information is transmitted by using the radio link.  

Rhu however disclose a communication apparatus (see Fig.14, an MME initiates a paging procedure by transmitting a S1AP paging message to an eNB (S1401), see para. 0269) wherein the identification processing is configured to further control a priority order in which the report information is transmitted by using a radio link by using predetermined priority information for each report information which is added to the processed report information and indicates the priority order in which the report information is transmitted by using the radio link (see para. 0271-0287, the information element (IE) or IE group included in the S1AP paging message, the message type IE identifies a message which is transmitted, and Paging Priority IE indicates a paging priority for paging UE).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the identification processing is configured to further control a priority order in which the report information is transmitted by using a radio link by using predetermined priority information for each report information which is added to the processed report information and indicates the priority order in which the report information is transmitted by using the radio link, as taught by Ryu, in the system of Hayashi and Roberts, so as to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving, see Ryu, paragraphs 7-9.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. No.: 2021/0352621), in view of Roberts et al. (US Pub. No.: 2010/0075627), and further in view of Byun et al. (US Pub. No.: 2019/0387444).

As per claim 4, the combination of Hayashi and Roberts disclose the communication apparatus according to claim 3.

The combination of Hayashi and Roberts however does not explicitly disclose wherein the identification processing is configured to suppress a wireless transmission of the processed report information in a case where the identification processing identifies that the processed report information indicates the PWS message which has been wirelessly transmitted from the DU.  

Byun however disclose wherein an identification processing is configured to suppress a wireless transmission of a processed report information in a case where the identification processing identifies that the processed report information indicates a PWS message which has been wirelessly transmitted from the DU (see para. 0005-0006, Fig.9, para. 0077-0080, in step S930, a DU stop transmitting data to the UE / suppress a wireless transmission).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an identification processing is configured to suppress a wireless transmission of a processed report information in a case where the identification processing identifies that the processed report information indicates a PWS message which has been wirelessly transmitted from the DU, as taught by Byun, in the system of Hayashi and Roberts, so at to provide a procedure for retransmitting the lost data, since in a case where a central unit (CU) and a distributed unit (DU) are split between a packet data convergence protocol (PDCP) layer and a radio link control (RLC) layer, when a user equipment (UE) changes the DU due to mobility of the UE, lost data may occur in a source DU, see Byun, paragraphs 4-7.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection – IDS submitted 6/2/2022

Claims  1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (CN103348755A; also published as WO2012108358 A1), and further in view of D2 (CN108012338A) (also published as US2019274151A1).

D1 (CN103348755A; also published as WO2012108358 A1) discloses a message delivery system, and specifically discloses (see paragraphs [0747]-[0155] of the Description): the cell broadcast center includes a sender (corresponding to the higher-level network) identifier obtaining unit configured to obtain a sender identifier of a message broadcast request from the message broadcast request for requesting a message broadcast, a first table associating the sender identifier of the message broadcast request with message identifier information that is used for identifying a message to be added to the message and that is corresponding to a priority for controlling the order of messages to be broadcasted from the base station, a message identifier information selecting unit configured to select, from the first table, the message identifier information corresponding to the sender identifier obtained by the sender identifier obtaining unit, a message generating unit (corresponding to the addition unit) configured to generate a message including the message identifier information selected by the message identifier selecting unit (corresponding to adding identification information for identifying report information), and a transmission unit configured to transmit the message, generated by the message generating unit, to the base station (corresponding to transmitting the processed report information to which the identification information is added by the addition unit to a second communication apparatus coupled to a radio link). The message identifier information is included in information elements included in the message as a message broadcast request (Write Replace Warning Request) which should be sent to the base station from a switching center when an emergency message is broadcasted. The message identifier information includes a message identifier or a serial number for identifying a message. The technical solution of claim 1 differs from the content disclosed by D1 in the distinguishing technical features that 1) the processed report information is formed after performing processing corresponding to a type of the report information on the report information received; and 2) the central unit receives the report information from the access and mobility management function, then processes and transmits the report information to the distributed unit. Based on the distinguishing technical features, the technical problems to be practically solved by the present invention are how to reflect the type of the message in the report information, and how to apply the method in the gNB. Regarding the distinguishing technical feature 1}, it is common knowledge in the art that the message identifier is the information indicating the type of the message. Since D1 has disclosed that the message identifier information includes a message identifier, persons skilled in the art can be motivated to obtain that the message identifier information (i.e., the processed report information) is formed after performing processing corresponding to a type of the information. Regarding the distinguishing technical feature 2), it is common knowledge in the art that the gNB introduced in 5G is implemented by the CU-DU structure, in which the CU is used as the upper layer to realize the main functions of the base station, and the DU is controlled by the CU to realize some functions of the MC layer and the physical layer; if the lower layer cannot distinguish the data packets, the transmission efficiency of the upper layer data will be low, and for the alarm system message, etc., this low efficiency is even more intolerable. In the method disclosed by D1, the report information is identified by adding an identifier and a priority to the message, which can improve the data transmission efficiency, and persons skilled in the art are motivated to apply it into the CU-DU structure, so that the CU-DU data transmission efficiency can be improved. On the other hand, it is common knowledge in the art that the CU receives the AMF message. D2 (CN108012338A) (also published as US2019274151A1) discloses (see paragraph [0061] of the Description): the CU is configured to carry at least one of the followings in the user plane data packet transmitted to the DU: a sequence number identifying an order of the transmitted user plane data packet; a priority identifier identifying a priority of the transmitted user plane data packet. it is clear that D2 discloses that the CU transmits the data containing an identifier to the DU so that the DU can identify the type or priority of the data. In addition, the above technical features play the same role in D2 and the present application, both for promoting the DU to distinguishing the information issued by the CU. That is, D2 gives a suggestion of applying the above technical features into D1 for solving its technical problem. It is also common knowledge in the art that the CU receives the information from the AMF. Thus, it is obvious for persons skilled in the art to obtain the claimed technical solution on the basis of D1 and in combination with D2 and the common knowledge in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOKIA ET AL: "(TP for NR BL CR for TS 38.473) PWS over F1", 3GPP DRAFT; R3-182911 PWS_TP38.473, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) – section 8 and 9.
WO2012108358A1 – see para. 0147-0155.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469